DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	In par. 0001: insert US Patent no. 11,183,575. 
Appropriate correction is required. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 11,239,247. Although the claims at issue are not identical, they are not patentably distinct from each other because they both requires similar process steps including forming BSG structure on a substrate, cut slits through the BSG structure, a cell-layers structure, gate-line slits including first gate-line slit between first and second finger regions formed through the cell layers structure and the BSG structure, etc.
Current Application 
1. A method for forming a memory device, comprising: 
-forming a bottom-select-gate (BSG) structure on a substrate; 
-forming cut slits vertically through the BSG structure on the substrate; 
-forming a cell-layers structure on the BSG structure; and 
-forming gate-line slits that are vertically through the cell-layers structure and the BSG structure, into the substrate and arranged along a first lateral direction to distinguish a plurality of finger regions, wherein: 
the gate-line slits include a first gate-line slit between first and second finger regions of the plurality of finger regions, the first gate-line slit including gate-line sub-slits, and the cut slits include a first cut-slit, formed in the second finger region and connecting to a gate-line sub-slit of the first gate-line slit to define a BSG in a first portion of the second finger region, wherein: the BSG in the first portion of the second finger region is electrically connected to cell strings in the first finger region through an inter portion between the one gate-line sub-slit and an adjacent gate-line sub-slit of the first gate-line slit.
US Patent no. 11,239,247
11. A method for forming a memory device, comprising: 
-forming a bottom-select-gate (BSG) structure on a substrate; 
-forming cut slits vertically through the BSG structure on the substrate; 
-forming a cell-layers structure on the BSG structure; and 
-forming gate-line slits that are vertically through the cell-layers structure and the BSG structure, into the substrate and arranged along a first lateral direction to distinguish a plurality of finger regions, wherein: 
the gate-line slits include a first gate-line slit between first and second finger regions of the plurality of finger regions, the first gate-line slit including gate-line sub-slits, and the first finger region is divided into a first string region and a second string region by a first cut-slit of the cut slits, wherein: the first cut-slit is formed in the first finger region along a second lateral direction and further extended into at least the second finger region along the first lateral direction, and at least one BSG defined by the first cut-slit is located in at least the second finger region to connect to cell strings in the first string region through an inter-portion between adjacent gate-line sub-slits of the first gate-line slit.

 
Allowable Subject Matter
3.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
	The allowable subject matter includes “forming a gate-line slits that vertically through the cell-layers structure and the BGS structure…adjacent gate-line sub-slit of the first gate-line slit”
The closest prior arts include Shi et al. (US 2021/0111079, Figs. 2-3A, directed to method for wafer warpage, including device having BSG connection region and slit structures); Huo et al. (US 2020/0395376, Figs. 1A-B, directed to method for forming 3D memory device with support structure in gate line slits including top/bottom select gate electrodes); Hua et al. (US 2020/0273873, Fig. 5, directed to method for forming 3D memory device having parallel GLSs, NAND strings and dummy channel structure); Song et al. (US 2020/0185408, Fig. 1A, directed to method for manufacturing a memory device having BSG, TSG, NAND strings and dummy channel structures); Dai et al. (US 2019/0096901, Fig. 1, directed to method and memory structure having slit structures formed through alternating layers, top gate and NAND strings); Zhang (US 2021/0057429, Figs. 2-3, directed to a method for forming a vertical memory device including slit structures and staircase BSG connection region); Sharangpani et al. (US 2017/0352669, Figs. 1 & 3, directed to method and 3D memory device including lower select gate structure and memory openings); and Seo et al. (US 2016/0148947, Fig. 4C, directed to method and memory device including active pillars over lower semiconductor patterns), individually or in combination, do not meet all limitations cited in claim 1. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/18/22